J-A12041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SANDRA LEE CAREY                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RODMAN C. THOMPSON, JR.                    :
                                               :
                       Appellant               :   No. 837 WDA 2021

                   Appeal from the Order Entered May 5, 2021
    In the Court of Common Pleas of Cameron County Civil Division at No(s):
                                   2021-627


BEFORE:      MURRAY, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                FILED: MAY 20, 2022

        Appellant, Rodman C. Thompson, Jr., appeals pro se from the order of

the Court of Common Pleas of the 59th Judicial District, Cameron County

branch (“trial court”) granting a final Protection From Abuse (“PFA”) order

against Appellant. We affirm.

        On April 22, 2021, Sandra Lee Carey (“Complainant”) filed a PFA petition

against Appellant, and on that same date a temporary PFA order was issued.

A hearing was held on the petition on May 5, 2021, at which the court also

addressed a separate petition filed by Appellant against Complainant. After

the hearing, the trial court entered a final PFA order that barred Appellant

from having contact with Complainant for three years and required Appellant

to relinquish any firearms in his possession for the duration of the PFA term.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A12041-22



The trial court denied Appellant’s request for a final PFA order against

Complainant. See N.T., 5/5/21, at 63-67.1 Appellant filed a timely notice of

appeal.2

        Appellant raises the following issues for our review:

        [1.] Has the Pa. Women’s Protection Act, under which the PFA was
        issued, been used to obtain an unconstitutional result (See
        Gomillion v. Lightfoot, 364 U. S. 339 (1960)); i.e. violating
        [Appellant’s] 1st, 2nd, 4th, 5th, 6th & 7th Amendments, U.S.
        Const. rights; and, Art I §§1, 6, 8, 11, 25 & 26 [rights under the]
        Pa. Const[itution?]

        [2.] Was administration of the Pa. Women’s Protection Act, done
        in an unlawful and unconstitutional manner, such as to render the
        Temporary and Permanent PFA, void?

        [3.] Did [the trial court act] in a manner inconsistent with due
        process at the 5/5/2021 hearing in the case?

        [4.] Did [the trial court] agree/conspire with opposing counsel[]
        to continue to the []Permanent PFA hearing?

        [5.] Did [the trial court] wrongly grant the []Permanent PFA
        relying on the alleged “preponderance of evidence” not supported
        by evidence, other than hearsay?

        [6.] Did [Complainant] visit fraud upon this Court by falsely
        representing actions and allegations known to be false with the
        intent [that] this Court act upon those allegations to the detriment
        of [Appellant] for the purpose of obtaining the desired Final PFA
        Order[?]

        [7.] Was the Permanent PFA issued to affect related litigation in
        Commonwealth Court?


____________________________________________


1   The denial of Appellant’s PFA petition is not presently before this Court.
2Appellant filed his Pa.R.A.P. 1925(b) concise statement of errors complained
of on appeal on July 26, 2021, and the trial court filed its Pa.R.A.P. 1925(a)
opinion on September 21, 2021.

                                           -2-
J-A12041-22


       [8.] Was [the trial court’s] refusal to produce transcripts from the
       2015-259 PFA hearing, intended to obstruct justice?

Appellant’s Brief at 5-6, 8-12 (some capitalization omitted).

       In an appeal from the entry of a PFA order, we review the trial court’s

ruling to determine if it made an error of law or abused its discretion. Kaur

v. Singh, 259 A.3d 505, 509 (Pa. Super. 2021); Custer v. Cochran, 933

A.2d 1050, 1053-54 (Pa. Super. 2007) (en banc).            “A trial court does not

abuse its discretion for a mere error of judgment; rather, an abuse of

discretion occurs where the judgment is manifestly unreasonable or where the

law is not applied or where the record shows that the action is a result of

partiality, prejudice, bias, or ill will.”       Kaur, 259 A.3d at 509 (internal

quotation marks and citation omitted).

       In Appellant’s first two issues, he argues that the “Pa. Women’s

Protection Act” is unconstitutional. Appellant’s Brief at 5. Appellant cites a

litany of federal and state constitutional provisions, but it appears that his

challenges relate to two claims: (1) an alleged violation of his due process

rights based upon his forced eviction from Complainant’s home upon short

notice and (2) the question of whether the final PFA order’s requirement that

he relinquish his firearms for three years comports with the Second

Amendment to the United States Constitution and Article I, Section 21 of the

Pennsylvania Constitution.3 We note that there is no Pennsylvania “Women’s
____________________________________________


3 U.S. Const. Amend. II (“A well regulated Militia, being necessary to the
security of a free State, the right of the people to keep and bear Arms, shall
(Footnote Continued Next Page)


                                           -3-
J-A12041-22



Protection Act,” but we presume that Appellant’s arguments relate to the

Protection From Abuse Act (“PFA Act”), 23 Pa.C.S. §§ 6101-6122.4

       To the extent that Appellant argues that the PFA Act is invalid under the

due process clause, we find that this argument is waived because Appellant

first raised it in his Pa.R.A.P. 1925(b) concise statement. “Issues not raised

in the trial court are waived and cannot be raised for the first time on appeal.”

Pa.R.A.P. 302(a).       Furthermore, “[a]n issue raised for the first time in a

concise statement is waived.” Beemac Trucking, LLC v. CNG Concepts,

LLC, 134 A.3d 1055, 1058 (Pa. Super. 2016); Irwin Union National Bank

and Trust Co. v. Famous, 4 A.3d 1099, 1104 (Pa. Super. 2010).                The

doctrine of waiver applies even where the issue is one of constitutional

____________________________________________


not be infringed.”); Pa. Const. Art. I, § 21 (“The right of the citizens to bear
arms in defence of themselves and the State shall not be questioned.”).
4 Appellant separately states in his brief that he seeks to have the “Pa. VAMA
declared unconstitutional” and in his Pa.R.A.P. 1925(b) statement he argues
that provisions of the “Violence Against Women’s (Protection) Act, hereafter
VAWA,” are unconstitutional. Appellant’s Brief at 1; Pa.R.A.P. 1925(b)
Statement, 7/26/21, ¶1. Likewise, at oral argument, Appellant asserted that
the “Violence Against Women Act” has been ruled unconstitutional by courts
of other states.
To the extent Appellant would challenge the federal Violence Against Women
Act (“VAWA”), we note that this legislation provides that a state domestic
violence protection order is entitled to full faith and credit in the remaining
states and territories and prohibits some individuals subject to a PFA order
from owning a firearm regardless of the PFA order’s specific directive
regarding weapons. See 18 U.S.C. §§ 922(g)(8), 2265(a). However, these
provisions have not yet been enforced against Appellant and therefore a
constitutional challenge to them would be premature. In any event, Appellant
did not raise a challenge to VAWA before the trial court, and such a challenge
would be waived on appeal.

                                           -4-
J-A12041-22



dimensions. In the Interest of T.W., 261 A.3d 409, 425 n.9 (Pa. 2021). As

Appellant was made aware of the grounds for this constitutional challenge

when he was evicted from Complainant’s home through the April 22, 2021

temporary PFA order, his failure to raise the issue before the trial court thus

results in waiver of the claim. Pa.R.A.P. 302(a); Beemac Trucking, 134 A.3d

at 1058; Irwin Union, 4 A.3d at 1104.

      With respect to Appellant’s argument concerning the infringement of his

Second Amendment and Article I, Section 21 rights, Appellant did preserve

this argument before the trial court.    See N.T., 5/5/21, at 17.     However,

Appellant has cited no caselaw in any jurisdiction that holds that the compelled

surrender of firearms by an individual subject to a PFA or similar protective

order violates that individual’s right to keep and bear arms. We are aware of

no Pennsylvania case that addresses the constitutionality of the provisions of

the PFA Act that permit the trial court to order the temporary relinquishment

of firearms and other weapons in a final PFA order.      However, our review

reveals that various federal courts of appeals have upheld, in the face of a

Second Amendment challenge, a federal criminal statute that prohibits an

individual subject to a state domestic violence protective order from shipping,

transporting, or possessing firearms. See 18 U.S.C. § 922(g)(8); see, e.g.,

United States v. Boyd, 999 F.3d 171, 185-89 (3d Cir. 2021); United States

v. McGinnis, 956 F.3d 747, 752-59 (5th Cir. 2020); United States v. Mahin,

668 F.3d 119, 122-28 (4th Cir. 2012). As the Third Circuit Court of Appeals

has stated:

                                     -5-
J-A12041-22


       Congress has chosen to address the searing issue of domestic
       violence by disarming persons when a court has found it necessary
       to issue a protective order that requires them not to harm their
       intimate partners or their children. And Congress has chosen to
       do so only after a person has had notice and a hearing before a
       court. That limitation on gun rights is clearly within the bounds of
       restrictions that the Second Amendment contemplates.

Boyd, 999 F.3d at 189.

       Here, the trial court ordered Appellant not to abuse, harass, stalk, or

threaten Complainant, his former intimate partner, after holding a hearing and

allowing Appellant to challenge the allegations against him. Final PFA Order,

5/5/21. Specifically, the trial court found that Appellant had a past history of

threatening Complainant, that Appellant committed abuse under the PFA Act

by making actual physical contact with Complainant during the incident that

precipitated the instant petition, and that Appellant also abused Complainant

by placing her in reasonable fear of imminent serious bodily injury.          N.T.,

5/5/21, at 58-60. In light of the trial court’s findings of past threats of harm

and physical contact that placed Complainant under fear of serious bodily

injury, as well as the complete absence of any legal support for Appellant’s

constitutional argument, we find no merit to Appellant’s argument that the

PFA Act violates the Second Amendment and Article I, Section 21.

       In his next issue, Appellant argues that the May 5, 2021 hearing was

conducted “in a manner inconsistent with due process.” Appellant’s Brief at

8-9.   In PFA matters, due process requires that “the parties must, at a

minimum, have the opportunity to present witnesses, testify on one’s behalf,

and cross[-]examine the opposing party and his/her witnesses.” Lanza v.


                                      -6-
J-A12041-22



Simconis, 914 A.2d 902, 906 (Pa. Super. 2006). This appellate issue consists

of four subsidiary claims. First, Appellant argues that his rights were violated

because he was not represented by counsel. Appellant also contends that the

trial court failed to rectify sound issues in the courtroom when it was apparent

that his difficulty in hearing the proceedings was hindering his participation in

the hearing. Third, Appellant asserts that the trial court “could not make a

fully informed judgment” because of “insufficient discovery” and certain

witnesses not being present. Appellant’s Brief at 9. Lastly, Appellant argues

that the trial court did not make enough of an effort to resolve an impasse

between the parties that would have allowed for an amicable agreement to

forgo the hearing.

      Appellant is not entitled to relief on any of these arguments. First, the

PFA act provides only that the trial court “shall, at the time the defendant is

given notice of the hearing [on the PFA provision], advise the defendant of the

right to be represented by counsel.” 23 Pa.C.S. § 6107(a). Thus, there exists

no right to court-appointed counsel in a PFA proceeding.        See Varner v.

Holley, 854 A.2d 520, 523 (Pa. Super. 2004); cf. 23 Pa.C.S. § 6114(b)(3)

(defendant in indirect criminal contempt prosecution based upon the violation

of a PFA order has a right to appointed counsel).       Here, the notice of the

hearing issued to Appellant appropriately advised him of the fact that he was

entitled to legal representation, but no lawyer would be appointed to represent

him. Notice of Hearing, 4/22/21.




                                      -7-
J-A12041-22



      Second, while it was apparent that Appellant was having some difficulty

in hearing testimony and statements by the trial court, he was able to provide

testimony on his behalf and extensively cross-examine Complainant.

Moreover, he did not seek a continuance or otherwise raise the issue of his

auditory difficulties with the trial court. We cannot find that the trial court

abused its discretion in not sua sponte making an accommodation for

Appellant.

      Third, while Appellant claims that he was not permitted sufficient

discovery and that witnesses he subpoenaed did not show up for the hearing,

he made no effort to raise the absence of his witnesses with the trial court

prior to or at the hearing.    Pennsylvania Rule of Civil Procedure 1930.5

provides that no discovery will be permitted in PFA proceedings unless

authorized by the trial court, but Appellant did not seek leave of the court to

conduct discovery in advance of the hearing.           Pa.R.Civ.P. 1930.5(a).

Moreover, the trial court did not bear any responsibility for ensuring that

Appellant was prepared to present his case, and instead due process only

required that the court allow Appellant the opportunity to present evidence on

his behalf and cross-examine opposing witnesses, which it did in this case.

Lanza, 914 A.2d at 906; see also Smithson v. Columbia Gas of

PA/NiSource, 264 A.3d 755, 760 (Pa. Super. 2021) (pro se status confers

no special benefit on party who must assume the risk of his lack of expertise

and legal training).   Therefore, there is no merit to Appellant’s argument

concerning his inability to seek discovery or call witnesses on his behalf.

                                     -8-
J-A12041-22



       Finally, we find no fault in the trial court’s failure to break an “impasse”

that prevented the voluntary resolution of the PFA petitions. Appellant’s Brief

at 9. The trial court provided the parties with an off-the-record opportunity

to discuss the entry of a consent order, N.T., 5/5/21, at 10-20, and the trial

court was under no obligation to pressure the parties into a resolution that

ultimately proved elusive.

       In his fourth issue, Appellant argues that Complainant’s attorney at the

hearing, Paul J. Malizia, Esquire, “conspire[d]” with the trial court to “torpedo

negotiations” between the parties regarding the amount of time Appellant

would be given to remove his personal property from Complainant’s home and

yard.5 Appellant’s Brief at 9. Appellant asserts that as a result of Attorney

Malizia’s insistence that Appellant would only be given 60 days to remove his

property when Appellant had requested 90 days, Appellant and Complainant

could not agree on a consent order and the final PFA hearing proceeded to a

resolution more disadvantageous to Appellant’s interests.

       Here, the record reveals that there were two issues that prevented the

entry of a consent order, whether Appellant would be provided 60 or 90 days

to remove his personal property and whether Appellant would be required to
____________________________________________


5 Attorney Malizia, who is the part-time District Attorney for Cameron County,
filed an application to withdraw from representation of Complainant in this
appeal, which this Court granted. As Attorney Malizia explained in his
application to withdraw, he only represented Complainant at the hearing
because he was present in the trial court on the day of the PFA hearing and
he thought that his representation of Complainant, who he had represented
in prior matters, would aid in the prompt resolution of the proceeding.

                                           -9-
J-A12041-22



surrender his firearms for the duration of the order. N.T., 5/5/21, at 12-17.

There is no indication that Attorney Malizia negotiated against Complainant’s

wishes, but rather the transcript reveals that, while Attorney Malizia initially

indicated an openness to Appellant retaining his firearms, Complainant

insisted that Appellant’s firearms remain in the possession of the Sheriff during

the pendency of the consent order term. Id. at 15-17. Furthermore, there is

no evidence of a “conspir[acy]” between Attorney Malizia and the trial court

with respect to the negotiations. Appellant’s Brief at 9. Instead, the trial court

stated explicitly that it would not involve itself in the negotiations and recessed

the proceedings to allow the parties to confer outside the court’s presence.

N.T., 5/5/21, at 10-11. Therefore, we find no merit to Appellant’s fourth issue.

      Appellant next argues that there was insufficient evidence to support

the issuance of the final PFA order by a preponderance of the evidence.

Appellant contends that the trial court relied only on hearsay and accounts of

abuse rejected in a prior PFA proceeding.

      In PFA matters, a petitioner is required only to establish that abuse

occurred by a preponderance of the evidence rather than under the beyond a

reasonable doubt standard applicable to criminal matters. E.K. v. J.R.A., 237

A.3d 509, 519 (Pa. Super. 2020); K.B. v. Tinsley, 208 A.3d 123, 128 (Pa.

Super. 2019). A preponderance of the evidence is defined as “the greater

weight of the evidence,” or, in other words, enough evidence “to tip a scale

slightly.” E.K., 237 A.3d at 519 (citation omitted).




                                      - 10 -
J-A12041-22


      When a claim is presented on appeal that the evidence was not
      sufficient to support an order of protection from abuse, we review
      the evidence in the light most favorable to the petitioner and
      granting her the benefit of all reasonable inferences, determine
      whether the evidence was sufficient to sustain the trial court’s
      conclusion by a preponderance of the evidence. This Court defers
      to the credibility determinations of the trial court as to witnesses
      who appeared before it.

Id. (quoting K.B., 208 A.3d at 128).

      “The purpose of the PFA Act is to protect victims of domestic violence

from those who perpetrate such abuse, with the primary goal of advance

prevention of physical and sexual abuse.” Id. (citation omitted). Abuse is

defined in the PFA Act to include “[t]he occurrence of one or more of the

following acts between family or household members, sexual or intimate

partners or persons who share biological parenthood:

      (1) Attempting to cause or intentionally, knowingly or recklessly
      causing bodily injury [] with or without a deadly weapon.

      (2) Placing another in reasonable fear of imminent serious bodily
      injury.

23 Pa.C.S. § 6102(a).

      The PFA Act does not define bodily injury but instead adopts the

definitions set forth in the Crimes Code of “[i]mpairment of physical condition

or substantial pain.” 23 Pa.C.S. § 6102(b); 18 Pa.C.S. § 2301. Similarly, for

purposes of a PFA proceeding, we apply the Crimes Code definition of “serious

bodily injury” of “[b]odily injury which creates a substantial risk of death or

which causes serious, permanent disfigurement, or protracted loss or




                                     - 11 -
J-A12041-22



impairment of the function of any bodily member or organ.” 23 Pa.C.S. §

6102(b); 18 Pa.C.S. § 2301.

      We further note that “[p]ast acts are significant in determining the

reasonableness of a PFA petitioner’s fear.” E.K., 237 A.3d at 519; see also

K.B., 208 A.3d at 128. Moreover, a complainant’s testimony by itself can be

sufficient for entry of a PFA order if it is believed by the court. E.K., 237 A.3d

at 523; Custer, 933 A.2d at 1058.

      At the hearing, Complainant testified that on April 22, 2021, she

informed Appellant that she needed to go to the pharmacy to pick up her

medicine and she asked him to walk her to the car. N.T., 5/5/21, at 21-22.

Appellant responded by saying “[s]hut up,” “I don’t want to hear it,” and “quit

telling me what to do.” Id. at 21. Complainant testified that Appellant then

grabbed her, twisted her shirt, and leaned on her with his 300-pound body.

Id. at 22, 28. Appellant stated “[i]f you don’t shut up, I’m going to strangle

you” and then threw her onto the bed. Id. Finally, Appellant told Complainant

that “[i]f you don’t shut up and quit telling me what to do, I’m going to get a

gun and I’ll shoot you and throw you in a sink hole.” Id. at 22. Complainant

stated that, as a result of this interaction, her right leg was black and blue

from her knee down to her toes and the bruising was still visible on the date

of the hearing. Id. at 22, 30.

      On cross-examination by Appellant, Complainant also testified regarding

the events later on April 22, 2021 after the parties were taken to the

Pennsylvania State Police barracks:

                                      - 12 -
J-A12041-22


      [Appellant:] And isn’t it true that [after leaving the barracks] you
      said, What are you going to do next? Try and shoot me?

      [Complainant:] Yes, I did. . .

      *     *      *

      [Appellant:] . . . And isn’t it true that I said, Why would I walk a
      hundred feet to the truck, get my guns out from behind the dash
      . . . and walk back in a hundred feet to waste a bullet on you?

      [Complainant:] Yes.

Id. at 30, 32.

      Complainant also discussed two prior incidents of potential abuse

involving Appellant.   Complainant testified that she filed a PFA against

Appellant in 2015 after he threw hot tea in her face.           Id. at 32-33.

Complainant further described a 2016 incident in which she reported to the

police that Appellant had threatened to “bash [her] head in with a baseball

bat.” Id. at 40.

      In granting Complainant’s PFA petition, the trial court found that she

had met her burden of showing that abuse had occurred. Specifically, the

court concluded that Appellant had intentionally, knowingly, or recklessly

caused Complainant to suffer a bodily injury and that Appellant had placed

Complainant in reasonable fear of imminent serious bodily injury. Id. at 59;

see also 23 Pa.C.S. § 6102(a). In making its ruling, the trial court determined

that Complainant testified credibly regarding the April 22, 2021 incident. N.T.,

5/5/21, at 60. The court also found relevant other incidents of abuse between

the parties, noting in particular Appellant’s threat to hit Complainant in the



                                       - 13 -
J-A12041-22



head with a baseball bat and his statement that he would not waste a bullet

on Complainant. Id. at 58-59.

      Viewing the evidence in the light most favorable to Complainant, we

agree with the trial court that the evidence was sufficient to show that

Appellant caused Complainant bodily injury. As the factfinder, the trial court

was permitted to infer from Complainant’s description of the events that

Appellant acted intentionally, or at least recklessly, when he grabbed her,

twisted her shirt, leaned his body against her, and threw her onto the bed.

23 Pa.C.S. § 6102(a). Complainant suffered a “bodily injury” as defined by

the statute as she testified that she sustained bruising on her leg that was still

visible at the date of the hearing, nearly two weeks after the incident in

question. See In re M.H., 758 A.2d 1249, 1252 (Pa. Super. 2000) (individual

who aggressively grabs the arm of another and pushes her against wall causes

“bodily injury” under the Crimes Code, even though the victim did not require

medical attention or miss work and only sustained bruises that lasted a few

days). Furthermore, the trial court was permitted to conclude that Appellant

placed Complainant in reasonable fear of imminent serious bodily injury when

he said that, if Complainant did not shut up, he would strangle her or shoot

her with a gun. 23 Pa.C.S. § 6102(a).

      While Appellant asserts that the only evidence against him was hearsay,

he did not object at any point to Complainant’s testimony on the basis of

hearsay. Therefore, any hearsay argument is waived. See Commonwealth

v. Wroten, 257 A.3d 734, 742 (Pa. Super. 2021) (failure to raise

                                     - 14 -
J-A12041-22



contemporaneous objection to admission of evidence constitutes waiver of

appellate argument).6 In addition, we disagree with Appellant that the trial

court’s reference to prior threats of abuse by Appellant towards Complainant

when rendering its decision “effectively revers[ed]” a 2016 ruling by a

magisterial district judge dismissing a harassment charge against Appellant.

Appellant’s Brief at 10. This purported earlier dismissal of charges against

him was not made part of the record in the PFA action, and, in any event, any

prior ruling in a criminal action would not have preclusive effect in this PFA

proceeding which has a lower burden of proof. E.K., 237 A.3d at 519; K.B.,

208 A.3d at 128.        Furthermore, the trial court was permitted to consider

Appellant’s past threats to Complainant in determining whether, on the date

in question, she reasonably feared that he would cause her serious bodily

injury. E.K., 237 A.3d at 522-23 (trial court appropriately permitted petitioner

to testify regarding long history of intimate partner abuse in order to

determine reasonableness of petitioner’s fear).

       In Appellant’s sixth issue, he argues that Complainant “visit[ed] fraud

upon [the trial court] by falsely representing actions and allegations.”

Appellant’s Brief at 10.        Appellant argues, inter alia, that Complainant’s

statement that she was afraid of Appellant should not have been believed
____________________________________________


6 In any event, we note that, to the extent Complainant’s testimony
constituted hearsay, she recounted statements that Appellant had made to
her, which falls into the hearsay exception for an opposing party’s statement.
See Pa.R.E. 803(25)(A) (statement made by opposing party and offered
against him shall not be excluded by rule against hearsay).

                                          - 15 -
J-A12041-22



because she has martial arts training and that Complainant misconstrued his

behavior on April 22, 2021 as “[h]is nature is to be upbeat and jovial.” Id. at

10-11. In his seventh issue, Appellant alleges that Complainant conspired

with Attorney Malizia and another individual in filing the PFA petition in order

to have Appellant evicted and have his bail revoked so that he would be thrown

into jail.

       Appellant’s arguments fail as they relate to the issue of Complainant’s

credibility.   The trial court heard Complainant’s testimony and found her

credible; we are bound by the court’s credibility finding and may not revisit it

on appeal. Kaur, 259 A.3d at 509; Custer, 933 A.2d at 1058. “It is well-

settled that ‘the trier of fact while passing upon the credibility of witnesses

and the weight of the evidence produced, is free to believe all, part or none of

the evidence.’” Kaur, 259 A.3d at 509 (quoting Commonwealth v. Walsh,

36 A.3d 613 (Pa. Super. 2012)).        Furthermore, we note that Appellant’s

attacks on Complainant’s credibility relate in large part to his description of

conversations and events—including allegations related to an action presently

before the Commonwealth Court in which Complainant is a party—that are not

a part of the certified record in this appeal.      We may not consider this

extraneous information for the purpose of our present disposition.          PHH

Mortgage Corp. v. Powell, 100 A.3d 611, 614 (Pa. Super. 2014); In the

Matter of J.C., 5 A.3d 284, 288 (Pa. Super. 2010).

       In his final issue, Appellant argues that the trial court refused to order

the preparation of transcripts from a prior PFA case heard by the trial court

                                     - 16 -
J-A12041-22



on March 3 and 16, 2015. Appellant contends that the trial court’s decision

“impedes and obstructs the administration of justice.” Appellant’s Brief at 12.

       Appellant first requested that the trial court waive the cost of

preparation of the 2015 transcripts due to his in forma pauperis status in his

June 4, 2022 motion for reconsideration of the final PFA order. The trial court

denied Appellant’s request pursuant to Pennsylvania Rule of Judicial

Administration 4007(E), which provides that “[i]n cases of economic hardship

where there is no appeal pending or there exists no obvious need for the

transcript to advance the litigation, the requesting party must demonstrate

reasonable need before the court shall waive or adjust the cost of obtaining

the transcript.” Pa.R.J.A. 4007(E); see also Pa.R.J.A. 4008(B)(3)(“Transcript

costs for ordinary transcripts in matters that are not subject to an appeal [or]

where the transcript is not necessary to advance the litigation . . . may be

waived at the court's discretion for parties who qualify for economic hardship

. . . and upon good cause shown.”). In denying Appellant’s request, the court

determined that the requested 2015 transcripts were not necessary to

advance the appeal in this matter and further that there was no appeal

pending in the 2015 PFA case. Order, 9/3/21.7

       We find no error or abuse of discretion in the trial court’s refusal to

authorize the preparation of the 2015 transcripts. Regardless of whether the


____________________________________________


7The trial court waived the costs associated with the preparation of the May
5, 2021 hearing transcript.

                                          - 17 -
J-A12041-22



2015 transcripts were relevant to the trial court’s consideration of the instant

PFA petition, Appellant did not request waiver of the costs of preparing the

2015 transcripts until after the May 5, 2021 hearing in the instant matter and

the trial court’s issuance of the final PFA order. Appellant could not show

reasonable need for the preparation of transcripts to influence a ruling that

the trial court had already made.

      Accordingly, we conclude that Appellant is not entitled to relief on any

of his appellate issues, and we affirm the final PFA order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 05/20/2022




                                     - 18 -